Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  139694(83)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 139694
                                                                    COA: 283433
                                                                    Oakland CC: 2007-213521-FH
  TIMOTHY RONALD BROWN,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  23, 2009 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2010                    _________________________________________
         d0125                                                                 Clerk